481 A.2d 1312 (1984)
STATE of Maine
v.
Daniel W. RYAN.
Supreme Judicial Court of Maine.
Argued September 19, 1984.
Decided October 4, 1984.
*1313 John R. Atwood, Dist. Atty., William R. Anderson (orally), Asst. Dist. Atty., Belfast, for plaintiff.
Blake, Hazard & Carver, Dennis C. Hagemann (orally), Belfast, for defendant.
Before McKUSICK, C.J., and ROBERTS, VIOLETTE, WATHEN, GLASSMAN and SCOLNIK, JJ.
MEMORANDUM OF DECISION.
The Defendant, Daniel W. Ryan, was convicted of night hunting, 12 M.R.S.A. § 7406(5) following a jury trial in Superior Court (Waldo County). On appeal, he challenges the sufficiency of the evidence to prove an intent to hunt at night. After reviewing the record, we conclude that sufficient evidence was presented to establish beyond a reasonable doubt an intent to commit the crime of night hunting. See State v. Hillock, 384 A.2d 437, 440 (Me. 1978).
The entry is:
Judgment affirmed.
All concurring.